DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 15, 17, 27, 34 filed on 04/12/2022.
Claims 15-34 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 15, 27, 34, the closest prior art reference to Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford et al. (U.S. 2016/0260251 A1) and further in view of Popova et al. (U.S. 2015/0010169 A1) have been made of record as teaching: switch between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener (Heinemann, Fig. 8, [0043); a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener (Heinemann, Fig. 4B, [0027]); determined relative position of virtual sound object...in visual space based on…position of user in the real space (Stafford, Fig. 3, [0033] [0037]); a transition from the first mode to the second mode is configured to occur when a level associated with the current measured location of the user in the real space (Figs, 1, 3, [0001], 0062]) recited on claims 15, 27, 34.
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
wherein a transition from the first mode to the second mode is configured to occur when a level of uncertainty associated with measurement of the current measured location of the user in the real space is above a threshold” recited on claims 15, 17. 34.
Claims 16-26 and 28-33 are allowable because they are depended on claims 15, and 27.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Weksler et al. (U.S. 2018/009749 A1), Florencio et al. (U.S. 20150382129 A1) and Seshadri et al. (U.S. 20110157327 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/SING-WAI WU/Primary Examiner, Art Unit 2611